[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUL 12, 2006
                               No. 05-14519                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-00084-CR-WDO-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

HOSEA ALLEN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                (July 12, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Hosea Allen appeals his convictions under one count of distributing crack
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and one count of

distributing in excess of five grams of crack cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)(iii).

          During the trial in March, 2005, the district court excluded testimony by

Teresa Veal, the government’s confidential informant and key witness on the first

count, regarding a negotiated plea to misdemeanor simple battery, in lieu of an

aggravated assault charge, that she had entered into two weeks prior to testifying

against Allen. Allen’s counsel orally opposed the government’s motion to exclude

the evidence. During his argument, Allen also raised for the first time a 2004

arrest of Veal that had occurred after she began cooperating with the authorities

and that had never been prosecuted. The court prohibited Allen from cross-

examining Veal regarding the recent plea agreement or the 2004 unprosecuted

arrest.

          On appeal, Allen argues that the court’s decision limiting his cross-

examination violated his constitutional right to confront witnesses and was an

incorrect application of the Federal Rules of Evidence. Allen argues that the

excluded evidence would have given the jury a better idea of Veal’s motivation to

give testimony favorable to the government. As Veal was a key witness, Allen

argues that this error was not harmless and affected his substantial rights. He



                                             2
further argues that Veal’s testimony was so important to the case as a whole that

the court’s error infected the validity of the evidence as to count two, and that

therefore we should overturn both his convictions.

                                           I.

      Assuming arguendo that Allen successfully preserved this issue, he must

persuade this court that the district court’s interpretation of the rules of evidence

was an abuse of discretion, and that the court’s error affected his substantial rights.

United States v. Stephens, 365 F.3d 967, 974 (11th Cir. 2004). Under the

substantial rights prong, an “erroneous evidentiary ruling is a basis for reversal

only if the defendant can demonstrate that the error probably had a ‘substantial

influence’ on the jury’s verdict.” Id. at 977.

      Allen argues that he should have been permitted to introduce evidence that

Veal was not prosecuted for a cocaine arrest, and had a felony aggravated assault

charge reduced to a misdemeanor battery two weeks before her testimony. Allen

argues that this evidence goes to Veal’s motive for cooperating with the

government. Federal Rule of Evidence 404(b) states that:

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such as
      proof of motive, opportunity, intent, preparation, plan, knowledge,
      identity, or absence of mistake or accident . . . .



                                            3
Fed. R. Evid. 404(b). According to Allen, the additional evidence would have

undermined Veal’s credibility by showing that she had a motive to lie.

   We conclude that Allen’s substantial rights were not affected by the exclusion

of the testimony. Allen had other evidence that established that Veal had a reason

to cooperate with the government. Allen was able to cross-examine Veal

extensively about her November 7, 2002 arrest for cocaine trafficking and the

terms of her agreement to become a government informant. On cross-examination

Veal further elaborated on the “cocaine charge,” admitting that it was actually

several counts, including a firearms count. Veal testified that she faced a minimum

sentence of 10 years and a maximum sentence of 30 years on the cocaine

trafficking charge. She also testified that she would have received an additional

mandatory 5 year sentence for her firearm charge. These charges were dropped

because of Veal’s cooperation with the government. Allen’s counsel was able to

elicit the seriousness of the penalty that Veal had faced, as well as the fact that she

did not want to go to prison, and that she was able to avoid all penalties for the

charges by working as an informant for the police. Finally, the testimony allowed

at trial was sufficient to equip Allen’s counsel to argue strongly against Veal’s

credibility in his closing argument.

   Therefore, even if the district court erred in excluding the testimony about



                                            4
Veal’s other arrests, Allen had ample opportunity to cast doubt on Veal’s

credibility. The jury was well aware that Veal became an informant in exchange

for government assistance with her criminal charges. We conclude that Allen’s

substantial rights were not affected by the exclusion of testimony of Veal’s

additional arrest and conviction.



                                                  II.

       Similarly, assuming arguendo that Allen raised his constitutional argument

below,1 we also review the district court’s decision to restrict his cross-examination

of Veal for abuse of discretion. United States v. Baptista-Rodriguez, 17 F.3d 1354,

1371 (11th Cir. 1994).

       “The Confrontation Clause of the Sixth Amendment guarantees the right of

an accused in a criminal prosecution ‘to be confronted with the witnesses against

him.’” Delaware v. Van Arsdall, 475 U.S. 673, 678, 106 S.Ct. 1431, 1435, 89

L.Ed.2d 674 (1986). “The main and essential purpose of confrontation is to secure

for the opponent the opportunity of cross-examination,” especially as it exposes a



       1
         It is not entirely clear that Allen successfully preserved his constitutional objection below.
See United States v. Zinn, 321 F.3d 1084, 1090 n.7 (11th Cir. 2003) (“we are unpersuaded that
counsel’s vague reference to Appellant’s ‘Constitutional rights’ was sufficient to preserve his
objections for appeal”).


                                                  5
witness’s motivation. Davis v. Alaska, 415 U.S. 308, 315-17, 94 S.Ct. 1105, 1110,

39 L.Ed.2d 347 (1974) (citing Greene v. McElroy, 360 U.S. 474, 496 79 S.Ct.

1400, 1413, 3 L.Ed.2d 1377 (1959)). “Full cross-examination is particularly

critical when the examinee is a chief government witness.” Baptista-Rodriguez, 17

F.3d at 1366.

      Even if the court did err, we will not reverse unless the error was not

harmless. United States v. Edwards, 211 F.3d 1355, 1359 (11th Cir. 2000)

(holding any Confrontation Clause error harmless, because the defendant had been

able to expose the witness’s motive for testifying). In determining whether a

Confrontation Clause violation constitutes harmless error, the court should

consider several factors, including the importance of the witness’s testimony,

whether the testimony was cumulative, the presence or absence of corroborating or

contradicting testimony of the witness on material points, the extent of cross-

examination permitted, and the overall strength of the prosecution’s case. Van

Arsdall, 475 U.S. at 684, 106 S. Ct. at 1438. “The test for the Confrontation Clause

is whether a reasonable jury would have received a significantly different

impression of the witness’ credibility had counsel pursued the proposed line of

cross-examination.” United States v. Taylor, 17 F.3d 333, 340 (11th Cir. 1994).

      We conclude that any error in this case was harmless. As discussed above,



                                          6
Allen was able to argue that Veal was testifying in exchange for government

assistance on her own criminal charges. Both Officer Gray and Veal testified that

she began working for Gray as an informant after he had arrested her “on a cocaine

charge.” They both also testified that she was paid for her help.

      Moreover, the rest of the government’s case against Allen was sound.

Veal’s testimony was clearly very important to the government’s case against

Allen under count one, and it was not cumulative. However, it was slightly less

critical than Allen would portray it, as two other witnesses identified Allen as the

individual who met Veal at the park to sell her cocaine. Even assuming that the

negotiated plea and arrest had been admitted, this would only have shown that Veal

had a stronger reason to cooperate, not a new one. Further, it would not have

added any weight to the argument that she had gone so far as to fabricate testimony

for the government. Given the cross-examination that did take place, Allen’s

counsel made all these arguments about Veal’s credibility in his closing. See

Burston 159 F.3d 1328, 1336-37 (11th Cir. 1998) (holding that the district court’s

refusal to admit evidence regarding a witness’s past criminal history was harmless

error because of the extensive impeachment evidence already presented).

      Based on the foregoing, we find beyond a reasonable doubt that any error

committed was harmless, and therefore that none of Allen’s substantial rights were



                                           7
affected. Given this result, Allen’s argument that the court’s error also infected

count two is moot.

      AFFIRMED.




                                           8